Exhibit 10.31

Execution Version

 

Bradley D. Hutchison


Manager Midstream Assets

   LOGO [g294981g52x80.jpg] Marathon Oil Company    5555 San Felipe    Houston,
Texas 77056    Telephone 713.296.3837    bdhutchisonl@marathonoil.com   

Via Facsimile and Certified Mail, return receipt requested

December 1, 2011

American Midstream Partners, LP

1614 15th St., Suite 300

Denver, CO 80202

 

  Attention:     

Paul Ritzdorf

  William Mathews     Re:     

Letter Agreement to Amend the Purchase and Sale Agreement

Ladies and Gentlemen:

We are writing this letter to memorialize our agreement with respect to the
matters discussed below.

In accordance with Section 12.8 of the Purchase and Sale Agreement, dated as of
November 15, 2011 (the “Purchase Agreement”), by and between Marathon Oil
Company and American Midstream Partners, LP, the Parties hereby agree that this
letter agreement (this “Letter Agreement”) shall amend the Purchase Agreement as
follows:

 

  •  

The first sentence of Section 3.1 “Purchase Price” is hereby replaced in its
entirety with the following:

“The purchase price for the sale and conveyance of the Assets to Buyer is
$35,500,000 (the “Purchase Price”), subject to adjustment under this Agreement.”

All references to the Purchase Agreement shall be considered references to the
Purchase Agreement as amended by this Letter Agreement, which may be executed in
counterparts, each of which shall be deemed an original instrument, but all such
counterparts together shall constitute but one agreement. Capitalized terms used
but not otherwise defined herein shall have the meaning given to those terms in
the Purchase Agreement. The Confidentiality Agreement, the Purchase Agreement,
and the documents executed thereunder and the Exhibits and Schedules attached
thereto, constitute the entire agreement among the Parties pertaining to the
subject matter hereof, and supersede all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the Parties pertaining
to the subject matter hereof. In the event of a



--------------------------------------------------------------------------------

Letter Agreement to Amend the Purchase and Sale Agreement

Page 2

conflict between the terms of this Letter Agreement and the terms of the
Purchase Agreement, the terms of this Letter Agreement shall control.

Except as amended by this Letter Agreement, the Purchase Agreement remains in
full force and effect in accordance with its terms.

 

cc:   

Andrews Kurth LLP

  

600 Travis Street, Suite 4200

  

Houston, Texas 77002

  

Attention: Hal Haltom

     

Marathon Oil Company

  

5555 San Felipe Road

  

Houston, TX 77056

  

Attention: Beth Weinmann

     

Baker Botts L.L.P.

  

910 Louisiana Street

  

Houston, Texas 77002

  

Attention: Hugh Tucker

[Signature page follows]



--------------------------------------------------------------------------------

Letter Agreement to Amend the Purchase and Sale Agreement

Signature Page

IN WITNESS WHEREOF, this Letter Agreement has been signed by each of the Parties
as of the date first above written.

 

MARATHON OIL COMPANY By:   /s/ Bradley D. Hutchison Name:   Bradley D. Hutchison
Title:   Manager Midstream Assets

 

AMERICAN MIDSTREAM PARTNERS, LP By:   AMERICAN MIDSTREAM GP, LLC,           its
general partner

 

By:     Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Letter Agreement to Amend the Purchase and Sale Agreement

Signature Page

IN WITNESS WHEREOF, this Letter Agreement has been signed by each of the Parties
as of the date first above written.

 

MARATHON OIL COMPANY By:     Name:   Bradley D. Hutchison Title:   Manager
Midstream Assets

 

AMERICAN MIDSTREAM PARTNERS, LP By:   AMERICAN MIDSTREAM GP, LLC,           its
general partner

 

By:   Sandra M Flower Name:  

Sandra Flower

Title:  

Vice President, Finance

 